ON MOTION FOR REHEARING.
Mr. Justice Garwood
delivered the opinion of the Court.
The only point raised in the motion for rehearing, in which the respondents in effect join, is with regard to two of the various separate plaintiffs and petitioners, to wit, George D. and Mildred E. Basham, who had judgment in the trial court for $225.00, by way of triple damages, and for attorney fees. It appears that the respondents have not on appeal contested this award insofar as it allowed these two petitioners the sum of $75.00 for the actual rental overcharge paid by them, but on the contrary, have themselves prayed the Court of Civil Appeals to render judgment for the Bashams in this latter amount. That court, by reversing and remanding the cause generally, omitted to do so, and this omission was, in effect if not directly, complained of in the Supreme Court by both petitioners and respondents. We are now requested to modify our previous judgment of affirmance so as to dispose finally of the Bashams in the form indicated and see no reason to refuse the request. Our previous judgment is accordingly withdrawn. In lieu thereof we now affirm the judgment of the Court of Civil Appeals as to all matters except the claim of petitioners George D. Basham and wife, Mildred Basham. With respect to the latter, the judgment of the Court of Civil Appeals is reversed and judgment here rendered that said petitioners recover of the respondents, Bayard Martin Smith and Katherine Aldredge Smith, as independent executor and trustee, respectively, under the will of Mrs. Katherine Louise Aldredge, jointly and severally, the sum of seventy-five dollars with interest thereon at the legal rate from the date of judgment of the trial court, but that said petitioners, Basham and wife, in all other respects take nothing by their suit. Costs are adjudged against all the petitioners, including the Bashams, jointly and severally.
Opinion delivered October 4, 1950.